Mr. Robert O. Viterna Executive Director Texas Commission on Jail Standards 1414 Colorado, Suite 500 Austin, Texas 78711
Re: Whether article 5115.1, V.T.C.S., requires the Texas Commission on Law Enforcement Officer Standards and Education to establish minimum standards for persons employed in city jails under contract with counties to house county prisoners
Dear Mr. Viterna:
You ask whether a city jail holding county prisoners pursuant to a contract entered into under the Interlocal Cooperation Act, article 4413(32c), V.T.C.S., thereby becomes a county jail for purposes of having its employees certified by the Texas Commission on Law Enforcement Officer Standards and Education.
Article 5115.1, V.T.C.S., defines "county jail" as "any jail, lockup, or other facility that is operated by or for a county." Sec. 2 (emphasis added). Every word of a statute must be presumed to have been used for a purpose and must be given effect if possible. Eddins-Walcher Butane Co. v. Calvert, 298 S.W.2d 93
(Tex. 1957); L  M-Surco Manufacturing, Inc. v. Winn Tile Co.,580 S.W.2d 920 (Tex.Civ.App.-Tyler 1979, writ dism'd). If the language "or for a county" is to have meaning, it must include jails operated by a city but utilized by a county under contract to confine county prisoners. Thus, such city jails would constitute county jails for purposes of article 5115.1, V.T.C.S.
Article 5115.1, V.T.C.S., provides in section 14 as follows:
  Sec. 14. (a) The Commission on Law Enforcement Officer Standards and Education shall establish minimum physical, mental, educational, and moral standards for persons employed or utilized in the operation of county jails.
As we have defined "county jails," the personnel of city jails under contract with the county for the retention of prisoners are subject to the provisions of section 14. This construction serves an underlying purpose of article 5115.1, V.T.C.S., that only suitably qualified jail personnel shall participate in the handling of county prisoners.
 SUMMARY
A city jail holding county prisoners pursuant to contract thereby becomes a county jail for purposes of article 5115.1, V.T.C.S., so that its employees are required to be certified by the Texas Commission on Law Enforcement Officer Standards and Education.
Very truly yours,
  Mark White Attorney General of Texas
  John W. Fainter, Jr. First Assistant Attorney General
  Richard E. Gray III Executive Assistant Attorney General
  Prepared by Susan L. Garrison Assistant Attorney General